     4:02-cr-00207-TLW         Date Filed 11/13/20    Entry Number 134   Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                             FLORENCE DIVISION

 United States of America                         Case No. 4:02-cr-00207-TLW

        v.
                                                                 Order
 Darrell Gist



       This matter comes before the Court for consideration of the Government’s

motion to stay this compassionate release matter. ECF No. 129. The Government

filed its motion to stay on October 22, 2020 and the defendant, Darrell Gist, responded

in opposition on October 26, 2020. ECF Nos. 129, 130.

       After careful consideration of the filings, the Court grants the Government’s

motion to stay as to the 18 U.S.C. § 924(c) “stacking” issue, but denies the motion as

to the medical and COVID-19 arguments. The Court directs the Government to

respond to Defendant’s medical and COVID-19 arguments within 30 days of the date

of the filing of this order.

       Accordingly, the Government’s motion, ECF No. 129, is granted in part and

denied in part.

       IT IS SO ORDERED.

                                           s/ Terry L. Wooten
                                           Terry L. Wooten
                                           Senior United States District Judge

November 13, 2020
Columbia, South Carolina




                                              1
